Apparently the court in its decision inadvertently overlooked the oral stipulation of respective counsel upon the argument that the only question involved in the case is whether or not the constable lawfully retained the civil fees; that if he retained said fees unlawfully the office was abolished, but if he had a right to take the fees the office was not abolished. There was no other question involved.
We cannot agree with the assertion of counsel for appellant that this court failed to decide the only question submitted. The only question presented, which is the application of the act of 1919, uninfluenced by the *Page 37 
act of 1909 relative to the compensation of certain township officers in Humboldt County, has been decided, and we can advance no reason more cogent than the opinion itself as a reason why the petition for a rehearing should be denied.
 OPINION
A petition for a rehearing has been filed in this case.
The sole question in this case is the interpretation of section 1 of the act of 1919, upon which our former opinion turned. That act authorized boards of county commissioners to fix the compensation of township officers, which "shall be a salary or the fees as now allowed to such officers by existing enactments or as shall be fixed by subsequent enactments. * * *"
The legislature empowered the board of county commissioners to fix the salary, in the alternative. It could either fix a straight salary or it could in the alternative allow simply fees. It could not fix a compensation partly as salary and partly of fees. Yet this is what it sought to do, and we held that the statute did not give the board such power.
It is contended, also, that counsel for respondent during the oral argument made a certain admission as to the correct interpretation of the statute, which the court ignored in its former opinion, and which justified a different conclusion. Counsel did make a statement during the argument, but this court is not bound by admissions or statements of counsel as to the interpretation of statutes or as to any phase of the law. To hold otherwise would result in opinions by stipulation of counsel, something no self-respecting court can look upon with favor.
The petition is denied. *Page 38